                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

 MICHAEL GREEN,                        )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:19-cv-00673-MR
                                       )
                 vs.                   )
                                       )
 MECKLENBURG COUNTY,                   )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 2, 2020 Order.

                                               September 2, 2020




         Case 3:19-cv-00673-MR Document 14 Filed 09/02/20 Page 1 of 1
